     Case 1:20-cv-10701-DPW Document 108 Filed 06/05/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS




MICHAEL McCARTHY, et al.

             Plaintiffs,                        CONSOLIDATED ACTIONS

                           v.

CHARLES D. BAKER, in his Official Capacity as
Governor of the Commonwealth of Massachusetts   CIVIL ACTION
and in his Individual Capacity;                 NO. 1:20-cv-10701-DPW
et al.

             Defendants.




CEDRONE, LLC d/b/a SHAWSHEEN
FIREARMS; et al.

             Plaintiffs,

                           v.

CHARLES DUANE BAKER, in his capacity as         CIVIL ACTION
GOVERNOR OF THE COMMONWEALTH OF                 NO. 1:20-cv-40041-DPW
MASSACHUSETTS; and MAURA T. HEALEY,
in her capacity as ATTORNEY GENERAL OF
THE COMMONWEALTH OF
MASSACHUSETTS,

             Defendants.
                   Case 1:20-cv-10701-DPW Document 108 Filed 06/05/20 Page 2 of 3



                                                     NOTICE OF SUPPLEMENTAL AUTHORITY

                 Defendants, Governor Baker, Attorney General Healey, and Commissioners Bharel and

Gagnon (the “Defendants”) submit the attached Order Denying Preliminary Injunction in

Altman, et al. v. County of Santa Clara, et al., C.N. 20-cv-02180-JST (Doc. No. 61) (N.D. CA,

June 2, 2020) (“Altman Order”) as a Supplemental Authority relevant to the Defendants’

Motions to Dismiss (McCarthy Doc. No. 104; Cedrone Doc. No. 47).

                 Altman is a challenge, like those in these cases, to orders in four California counties that

temporarily closed firearm retailers for reasons of public safety associated with the spread of

COVID-19. The Altman Order dismisses as moot the Plaintiffs’ claims with respect to the three

counties that now permit in-store socially distant retail sales. Altman Order, pp. 7-8. The

Plaintiffs’ claims in McCarthy and Cedrone are like those in Altman, because Massachusetts now

also allows in-store socially distant sales by virtue of COVID-19 Order No. 33. The claims here

are likewise moot and should be dismissed for the reasons set out in the Altman Order.1




                                                                                                           Respectfully submitted,

                                                                                                           MAURA HEALEY
                                                                                                           ATTORNEY GENERAL



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
           The Altman Order did not dismiss claims as moot with respect to the fourth County (Alameda),
but instead denied the motion for injunctive relief on other grounds. For the purposes of this
case, the Court’s failure to dismiss the Alameda claims as moot is distinguishable. This is
because Alameda County allowed gun stores to reopen only for curbside delivery, which the
Plaintiffs argued is not legally permissible under California law. By contrast, Massachusetts gun
dealers are not limited to curbside delivery by COVID-19 Order No. 33 and may conduct in-
store sales.

	                                                                                                             2
        Case 1:20-cv-10701-DPW Document 108 Filed 06/05/20 Page 3 of 3



                                                /s/ Gary Klein
                                                Gary Klein
                                                 Special Assistant Attorney General
                                                 One Ashburton Place
                                                 Boston, Massachusetts 02108
                                                 (617) 651-3650
                                                 Gary.Klein@state.ma.us

                                                Julie Kobick
                                                Assistant Attorney General
                                                Office of the Massachusetts Attorney General
                                                One Ashburton Place
                                                Boston, Massachusetts 02108
                                                (617) 963-2559
                                                julia.kobick@mass.gov



Dated: June 5, 2020




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File (NEF).

                                                      /s/ Gary Klein
                                                      Gary Klein




	                                               3
